Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-24-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-9, 11 and 15-18 are pending in this action. Claims 10 and 11-13  are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05-18-2022 and 05-31-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 07-24-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Claims 1-8 were allowed in the non-final office action mailed on 05-03-2022  Applicant has amended independent claim 9 as well as cancelled claims 10 and 11-13.. Applicant has amended independent claim  9 adding allowable limitation of the independent Claim 1 limitations to expedite allowance of instant application. Further Applicant has amended drawings per objection; therefore objection to the drawings is withdrawn.  

Claims 1-8 were allowed in the non-final office action mailed on 05-03-2022  Applicant has amended independent claim 9 as well as cancelled claims 10 and 11-13.. Applicant has amended independent claim  9 with adding allowable limitation of the independent Claim 1 limitations to expedite allowance of instant application. Applicant arguments filed on 07-24-2022, under remark regarding allowable limitations “a gap defined between the another part of the cathode formed on the pixel definition layer and a corresponding part of the first conductive layer is equal to a gap defined between the part of the cathode formed on the support pillars and the part of the first conductive layer formed on the side of the protrusions away from the cathode” are persuasive; as after further extensive search and consideration, independent claims 1 and 9 does overcome the prior art rejection mailed on 05-03-2022; which puts application number 17,047,407 in condition for allowance.

Examiner conducted  extensive search per Applicant’s amendments and arguments and newly searched prior arts are listed on USPTO 892’s. The prior art of Guenther Ewald et al. (US-20030170929-A1) discloses “The invention relates generally to the fabrication of devices such as OLED devices. The invention relates particularly to the patterning of a conductive layer to form electrodes. Pillars are provided to pattern the conductive layer, wherein portions of the pillars have at least 2 sub-rows to prevent shorting of adjacent electrodes. In one embodiment, the ends of the pillars are split into at least 2 sub-rows” and the prior art of  Lim, Hooi Bin et al.  (US-20030096446-A1) discloses “The invention relates generally to fabrication of, for example, OLED devices. More particularly, the invention relates to patterning of a conductive layer. In one embodiment, a pillar is separated into first and second sub-pillars wherein a pillar includes an undercut and separated by a gap. The undercuts of the sub-pillars disrupt the continuity of a subsequently deposited conductive layer. The sub-pillars are formed by photolithography. In one embodiment, the sub-pillars are formed from a photosensitive material which is inert to the solvents associated with deposition of the functional organic layer” however, the prior art fails to recite or  discloses in specification as well as in drawings  “a gap defined between the another part of the cathode formed on the pixel definition layer and a corresponding part of the first conductive layer is equal to a gap defined between the part of the cathode formed on the support pillars and the part of the first conductive layer formed on the side of the protrusions away from the cathode”.

Allowable Subject Matter
Claims 1-9, 11 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 1-8 were allowed in the non-final office action mailed on 05-03-2022  Applicant has amended independent claim 9 as well as cancelled claims 10 and 11-13.. Applicant has amended independent claim  9 with adding allowable limitation of the independent Claim 1 limitations to expedite allowance of instant application. Applicant’s arguments filed on 07-24-2022 are convincing. As argued by applicant in remarks under claim rejection page 10,  paragraph  4, lines 1-3; the prior art of yang Shengji (WO 2019062178 A1) in view of Wenxin Jiang et al. (US 20200052050 A1); Chen Yen-Chung et al. (Us 20190004642 A1) and AAPA figure 1, paragraph 3; with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a gap defined between the another part of the cathode formed on the pixel definition layer and a corresponding part of the first conductive layer is equal to a gap defined between the part of the cathode formed on the support pillars and the part of the first conductive layer formed on the side of the protrusions away from the cathode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-11-2022